Citation Nr: 1527980	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 8, 1993 for the grant of service connection for coronary artery disease, status post coronary artery bypass graft associated with herbicide exposure.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

4.  Entitlement to a compensable evaluation for disability manifested by a history of a perforated right eardrum.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and an April 2011 rating decision of the RO in Muskogee, Oklahoma.  

The January 1994 rating decision, in pertinent part, denied entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, entitlement to an evaluation in excess of 10 percent for tinnitus and entitlement to a compensable evaluation for disability manifested by a history of a perforated right eardrum.  The April 2011 rating decision granted entitlement to service connection for coronary artery disease, status post coronary artery bypass graft associated with herbicide exposure and assigned a 60 percent evaluation effective from September 8, 1993, a temporary total 100 percent convalescence evaluation from June 27, 1997 through July 31, 1998 (pursuant to 38 C.F.R. § 4.30), and a 60 percent evaluation from August 1, 1998.  Jurisdiction rests with the RO in Montgomery, Alabama, from which the appeal was certified.

The issues of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, entitlement to an evaluation in excess of 10 percent for tinnitus and entitlement to a compensable evaluation for disability manifested by a history of a perforated right eardrum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's initial informal claim for entitlement to service connection for a heart condition was received by VA on September 8, 1993.

2.  By an April 2011 rating decision, service connection for coronary artery disease, status post coronary artery bypass graft associated with herbicide exposure, was granted with an effective date of September 8, 1993.

3.  The claims file contains no other informal claim, formal claim, or any written intent to file a claim of entitlement to service connection for coronary artery disease and/or a heart condition prior to September 8, 1993.


CONCLUSION OF LAW

The criteria for an effective date prior to September 8, 1993, for the award of service connection for coronary artery disease, status post coronary artery bypass graft associated with herbicide exposure are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA letter issued in September 2010 notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Additionally, the issue on appeal did not stem from an application for benefits; rather, it stemmed from a notice of disagreement to the effective date assigned for the award of benefits.  As such, the required statutory notice as to an award of service connection had served its purpose, and its application was no longer required as to the downstream issue of the assignment of an effective date.  38 C.F.R. § 3.159(b)(3) (2014).  The Veteran was issued a copy of the rating decision and statement of the case, pursuant to the duties to notify under 38 U.S.C.A. §§ 5104 and 7105.  As such, the appropriate notice has been given in this case with respect to the earlier effective date issue on appeal.  

As to the duty to assist, the Board finds that all necessary development has been accomplished.  In this case, whether an earlier effective date is warranted is based upon the evidence that was already in the claims file at the time the Veteran submitted his claim.  Additionally, an examination is not warranted for an earlier effective date claim.  

In summary, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an earlier effective date for his service-connected coronary artery disease, status post coronary artery bypass graft associated with herbicide exposure.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

In an April 2011 rating decision, the RO granted service connection for coronary artery disease, status post coronary artery bypass graft associated with herbicide exposure.  The effective date of the award of service connection was set as September 8, 1993.  The Veteran contends that an earlier effective date, specifically February 2, 1985, is warranted.  

In general, the effective date of an award of disability compensation in conjunction with a grant of entitlement to service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014)

The appeal herein was initiated by RO review of the Veteran's claims file pursuant to Nehmer.  See 38 C.F.R. § 3.816 (2014); See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  Here, the Veteran served in Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6) (2014).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law (in this case, August 31, 2010).  See 38 C.F.R. § 3.816(c)(1)-(2).  If a claim was denied between September 25, 1985 and May 3, 1989, or there was a claim for benefits pending before VA between May 3, 1989 and the effective date of the applicable liberalizing law establishing a presumption of service connection for coronary artery disease (ischemic heart disesase), then the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3).  38 C.F.R. § 3.816(c)(1)-(2).  

A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2).    

Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

As noted above, the current claim was initiated by the RO in September 2010 when the RO conducted a review of the Veteran's claims file pursuant to Nehmer.  See 38 C.F.R. § 3.816; see also Nehmer I, 712 F. Supp. 1404; Nehmer II, 32 F. Supp. 2d. 1175; Nehmer III, 284 F.3d 1158.  The RO awarded service connection for coronary artery disease, status post coronary artery bypass graft associated with herbicide exposure, and assigned an effective date for service connection of September 8, 1993.  The RO established an effective date of September 8, 1993, because such was the date of receipt of the Veteran's original claim for service connection for a heart disability.  This was because the Veteran had a claim for benefits for a heart disability pending before VA between May 3, 1989 and August 31, 2010 as he filed informal claims for a heart condition in September 1993 and August 1997, which were denied in a July 1998 rating decision.  The Veteran timely submitted a notice of disagreement (NOD) with respect July 1998 denial of the claim, but did not perfect an appeal thereafter.  A claim for coronary artery disease was also denied in January 1999 and August 2004 rating decisions.  In these situations, by law, in which the Veteran had a claim for benefits for a heart disability pending before VA between May 3, 1989 and August 31, 2010, the effective date of the award will be the later of the date of claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  

The Veteran's claim was not received within one year from the date of his separation from service.  Thus, an effective date of the day following the date of his separation from service is not warranted under 38 C.F.R. § 3.816(c)(3).

The Veteran maintains that an earlier effective date of February 2, 1985 is warranted based on the date he had a heart attack and received treatment from St. Margaret's Hospital in Montgomery, Alabama.  The Board accepts February 1985 as the date entitlement arose, as private treatment records, dated in February 1985, are of record, and do provide a diagnosis of coronary artery disease; however, the effective date is the later of the date of claim or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  Thus, September 8, 1993 is the proper effective date.  

To the extent that the Veteran may be arguing that private treatment records dated in February 1985 constitute an informal claim, the Board notes that they were not associated with the record until June 1998, which is after the effective date assigned.  Moreover, even if medical records were associated with the claim prior to September 1993, such cannot constitute an informal claim under 38 C.F.R. § 3.155 because treatment records do not indicate an intent to apply for service connection benefits.  38 C.F.R. § 3.155(a).  Although the provisions of 38 C.F.R. § 3.157 allow for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, the provisions are limited to instances where the Veteran is applying for an increased rating where service connection or pension has already been established, or when a claim for compensation was previously disallowed for the reason that the service-connected disability was not compensable.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  

Although the Veteran has argued an effective date of February 2, 1985 is warranted for the award of service connection for coronary artery disease, status post coronary artery bypass graft, no document constituting a formal or informal claim for service connection for heart disease was filed prior to September 8, 1993.  In light of the foregoing, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for the award of service connection, including based on application of the Nehmer provisions.  See 38 C.F.R. §§ 3.400, 3.816.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date prior to September 8, 1993, for the award of service connection for coronary artery disease, status post coronary artery bypass graft associated with herbicide exposure, is denied.


REMAND

A January 1994 rating decision, in pertinent part, denied entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, entitlement to an evaluation in excess of 10 percent for tinnitus and entitlement to a compensable evaluation for disability manifested by a history of a perforated right eardrum.  The Veteran submitted a September 1994 NOD as to these denials.  A statement of the case (SOC) has not been issued for these claims.

In the September 1994 NOD the Veteran also referenced entitlement to an increased evaluation for left ear otitis media; however, an July 1994 SOC had been previously been issued for such and an appeal was not subsequently perfected.  The Veteran also indicated disagreement with respect to entitlement to an evaluation in excess of 10 percent for shell fragment wound, muscle group, VII and left thumb; however, a June 1995 SOC was issued and an appeal was not perfected thereafter.  

In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the RO to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the RO must issue an SOC on the issues of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, entitlement to an evaluation in excess of 10 percent for tinnitus and entitlement to a compensable evaluation for disability manifested by a history of a perforated right eardrum.

Accordingly, the case is REMANDED for the following action:

Issue a SOC pursuant to the NOD received in September 1994, as to the rating decision in January 1994, which denied entitlement to an evaluation in excess of 10 percent for bilateral hearing loss, entitlement to an evaluation in excess of 10 percent for tinnitus and entitlement to a compensable evaluation for disability manifested by a history of a perforated right eardrum.  

The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response. 

Only if a timely substantive appeal is received for any issue, should the issue be forwarded to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


